FIRST AMENDMENT
TO
INTERMEC, INC. RESTORATION PLAN


The Intermec, Inc. Restoration Plan, As Amended and Restated as of January 1,
2008 (“Plan”), is hereby amended in the following manner, effective as of
December 31, 2009:


1.  
Rule of 70 Employees shall cease to be covered under the Plan, with no further
benefits accruing on or after January 1, 2010.



In all other respects, the terms of the Plan shall remain in full force and
effect.


Intermec, Inc. has caused this Amendment to be executed by its authorized
representatives on this 18th day of December, 2009.
 
 
Intermec, Inc.
 

 


By /s/ Jeanne Lyon
      Jeanne Lyon
      Vice President, Human Resources




 


By  /s/ Frank McCallick
      Frank McCallick
      Vice President, Tax


